per curiam:
Nos corresponde determinar si son válidas aquellas papeletas estatales de los comicios electorales del 2 de noviembre de 2004 en las que los electores emitieron su voto realizando una marca bajo la insignia del Partido Independentista Puertorriqueño (P.I.P.), otra a favor del Ledo. Aníbal Acevedo Vilá como candidato a Gobernador por el Partido Popular Democrático (P.P.D.) y otra a favor del Ledo. Roberto Prats Palerm como candidato a Comisio-nado Residente de esta última colectividad política.
HH
Los hechos medulares no están en controversia. El pa-sado 2 de noviembre de 2004 se celebraron en Puerto Rico las elecciones generales. Tras el conteo inicial, y de acuerdo con el mandato establecido en el Art. 6.007 de la Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A. sec. 3267) (Ley Electoral de Puerto Rico), la Comisión Estatal de Elecciones (C.E.E.) certificó preli-*351minarmente como Gobernador electo al Ledo. Aníbal Acevedo Vilá, candidato del P.P.D. En aras de certificar oficial-mente a los candidatos electos en los pasados comicios electorales, el 12 de noviembre de 2004 la C.E.E. comenzó el escrutinio general.
Comenzado dicho procedimiento, el Comisionado Electoral del Patido Nuevo Progresista (P.N.P.), Ledo. Thomas Rivera Schatz, objetó la validez de todas aquellas papele-tas en las cuales los electores votaron bajo la insignia del P.I.P y, a su vez, brindaron su voto al Ledo. Aníbal Acevedo Vilá como candidato a Gobernador y al Ledo. Roberto Prats Palerm como candidato a Comisionado Residente. Ajuicio del licenciado Rivera Schatz, en estas circunstancias dichos votos son nulos, por lo cual no hay forma de determi-nar la intención del elector.
El Comisionado Electoral del P.P.D., Ledo. Gerardo Cruz Maldonado, se opuso a esta solicitud. Entendió que el voto impugnado se debe considerar como un voto mixto. Even-tualmente, y con la oposición del Comisionado Electoral del P.N.P., el Presidente de la C.E.E., Ledo. Aurelio Gracia Morales, determinó que se trataba de una papeleta de voto mixto y que procedía adjudicarse como tal.
Posteriormente, el Sr. Manuel R. (“Manny”) Suárez Ji-ménez y un grupo de electores que emitió el tipo de voto en controversia (señor Suárez Jiménez), acudieron ante el Tribunal de Primera Instancia, Sala Superior de San Juan, mediante una solicitud de sentencia declaratoria e “injunction” para solicitar, en esencia, que dicho foro decretara la validez de sus votos. En oposición, el Comisionado Electoral del P.N.P., Ledo. Thomas Rivera Schatz, solicitó la des-estimación de la demanda por entender que el tribunal ca-recía de jurisdicción por no existir una controversia genuina, ya que la C.E.E. había resuelto que los votos mix-tos objeto de controversia eran válidos. Atendidos los plan-*352teamientos de las partes, el Tribunal de Primera Instancia ordenó en sala la desestimación del pleito sin perjuicio.(1)
Inconforme, y al amparo de lo dispuesto en el Art. 3.002(e) de la Ley de la Judicatura de 2003, Ley Núm. 201 de 22 de agosto de 2003 (4 L.P.R.A. sec. 24s) y de la Regla 23 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A Ap. XXI-A, el señor Suárez Jiménez acudió ante este Tribunal el 17 de noviembre de 2004 mediante un re-curso de certificación. En síntesis, sostiene que el foro de instancia incidió al no conceder los remedios provisionales para garantizar el voto de aquellos electores que como él emitieron un voto bajo la insignia del P.I.P. y, a su vez, otorgaron un voto al Ledo. Aníbal Acevedo Vilá como can-didato a Gobernador y a favor del Ledo. Roberto Prats Pa-lerm como candidato a Comisionado Residente. Tras la presentación del recurso de certificación, emitimos una re-solución en la que le concedimos un término a las partes para que se expresaran en torno a si procedía nuestra in-tervención y sobre los méritos de las alegaciones de los peticionarios. En vista de ello, y con el beneficio de la com-parecencia de las partes, resolvemos.
HH hH
Conforme al Art. 3.002 de la Ley de la Judicatura de 2003, supra, este Tribunal tiene jurisdicción para intervenir mediante un auto de certificación en asuntos pendientes ante el Tribunal de Primera Instancia o ante el Tribunal de Apelaciones “cuando ... se planteen cuestiones noveles de derecho, o se planteen cuestiones de alto interés público que incluyan cualquier cuestión constitucional sustancial al amparo de la Constitución del Estado Libre Asociado de Puerto Rico o de la Constitución de Estados *353Unidos”. 4 L.P.R.A. sec. 24s(e). Véase, además, la Regla 23 del Reglamento de este Tribunal, supra.
En el presente caso, el recurso de certificación nos fue presentado luego de que el foro de instancia adelantara una decisión en corte abierta. El asunto estaba pendiente ante dicho tribunal cuando el peticionario acudió directa-mente ante nos solicitando la certificación del caso. Al con-siderar la importancia del asunto y el interés público de que este Tribunal intervenga directamente en la adjudica-ción de un asunto de derecho, procede la certificación.
Al adjudicar este recurso, partimos de la premisa de que este Tribunal tiene la obligación constitucional de resolver una controversia como la de autos, en la que está involu-crado el derecho fundamental al sufragio a la luz de un ordenamiento totalmente estatal. Aunque somos conscien-tes de que en la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico se ventila un caso que involucra una controversia sobre el proceso electoral del 2 de noviem-bre de 2004, nuestra decisión se ampara exclusivamente en la Constitución del Estado Libre Asociado de Puerto Rico y en las disposiciones estatutarias y reglamentarias de nuestra jurisdicción. Como custodios e intérpretes máxi-mos de nuestro ordenamiento jurídico, no abdicaremos nuestra obligación constitucional. Como se indica en P.S.P. v. Comisión Estatal de Elecciones, 110 D.P.R. 538, 541 (1980), “[e] ste Tribunal Supremo no puede abdicar sus fun-ciones constitucionales ante actuaciones carentes de toda base jurídica a la luz de la propia jurisprudencia federal aplicable”.
I — I HH t — I
Ante el foro de instancia el señor Suárez Jiménez pre-sentó una solicitud de sentencia declaratoria al amparo de la Regla 59.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Como se sabe, esta regla dispone que “[e]l Tribunal de Pri-mera Instancia tendrá autoridad para declarar derechos, *354estados y otras relaciones jurídicas aunque se inste o pueda instarse otro remedio”. (Énfasis suplido.) íd.
De igual modo, dispone, en lo pertinente, que
[t]oda persona ... cuyos derechos ... fuesen afectados por un estatuto ... podrá solicitar una decisión sobre cualquier diver-gencia en la interpretación o validez de dichos estatutos ... y además que se dicte una declaración de los derechos, estados u otras relaciones jurídicas que de aquéllos se deriven. Regla 59.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Por lo tanto,
[l]a sentencia declaratoria es aquella que se dicta en un pro-ceso en el cual los hechos alegados demuestran que existe una controversia sustancial entre partes que tienen intereses lega-les adversos, sin que medie lesión previa de los mismos con el propósito de disipar la incertidumbre jurídica y contribuir a la paz social. R. Hernández Colón, Práctica Jurídica: Derecho Procesal Civil, San Juan, Ed. Michie de Puerto Rico, 1997, pág. 448.
El objetivo de la Regla 59 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la cual regula lo relativo a las sentencias declaratorias, “es proveer al ciudadano un mecanismo procesal de carácter remedial [mediante el cual se dilucide] ante los tribunales los méritos de cualquier reclamación que en forma latente entrañe un peligro potencial en su contra”. Charana v. Pueblo, 109 D.P.R. 641, 653 (1980).
Asimismo, en variadas ocasiones hemos expresado que el mecanismo de sentencia declaratoria es el adecuado para adjudicar controversias de índole constitucional —Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991)— y, conforme a la doctrina prevaleciente, debe utilizarse cuando permite finalizar situaciones de incertidumbre o inseguridad en cuanto a derechos. Se ha indicado al respecto que:
The two principal criteria guiding the policy in favor of rendering declaratory judgments are (1) when the judgment will serve a useful purpose in claryfing and settling the legal rela*355tions in issue, and (2) when it will terminate and afford relief from the uncertainty, insecurity, and controversy giving rise to the proceeding. (Énfasis suplido.) 10B Wright, Miller and Cooper, Federal Practice and Procedure: Civil 3d Sec. 2759 (1998).
Por ser así, no albergamos dudas de que en el presente caso procedía la intervención del foro de instancia para aclarar la incertidumbre jurídica con relación a los dere-chos de electores que votaron de una forma en particular y que corren el riesgo de que sus votos no sean contados, pues a pesar de la decisión del Presidente de la C.E.E. de contar dichos votos, tomamos conocimiento judicial de que permea una sensación de incertidumbre sobre la corrección de esa determinación.
El presente pleito requiere, pues, una gestión adjudica-tiva en torno a la validez de una forma particular de vota-ción a la luz de los estatutos de Puerto Rico, asunto que, como se sabe, compete exclusivamente a los tribunales de Puerto Rico. La presente controversia, además, requiere nuestra pronta atención para dar certeza y finalidad a la incertidumbre que al respecto impera: “Esta certeza y fina-lidad solamente se la puede dar el Tribunal Supremo de Puerto Rico.” Báez Galib y otros v. C.E.E., 152 D.P.R. 382, 394-395 (2000).
Aclarado ello, repasemos los principios estatutarios y jurisprudenciales que gobiernan el asunto.
Al considerar los méritos del presente caso, partimos de dos premisas ineludibles. Primero, en nuestro ordenamiento jurídico, el sufragio, como expresión individual y colectiva, ocupa un sitial de primerísimo orden que obliga a los tribunales a conferirle la máxima protección. Segundo, ante cualquier posible vaguedad o laguna en las disposiciones estatutarias o reglamentarias que regulan el ejercicio del voto, la interpretación adoptada debe dar primacía a la máxima protección de la expresión electoral. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 260 (1981). Véanse, también: P.N.P. v. Rodríguez Estrada, Pres. *356C.E.E., 123 D.P.R. 1 (1988); Santos v. Comisión Estatal de Elecciones, 111 D.P.R. 351 (1981); P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980). En este sentido reafir-mamos los principios de interpretación estatutaria que en materia electoral expresamos en P.S.P. v. Com. Estatal de Elecciones, supra, pág. 460, de la manera siguiente:
... [al evaluar un voto] debe ser norma irreducible la de eva-luarlo con el mayor respeto a la voluntad del elector y con el óptimo esfuerzo por salvar su intención si ésta encuentra apoyo en la inteligencia aplicada al examen de la papeleta, obviando inobservancias de índole formal que en el ejercicio de entendi-miento razonable no ocultan ni enredan en confusión la verda-dera intención del votante. (Enfasis suplido.)
Aclarado lo anterior, examinemos la controversia plan-teada ante nuestra consideración.
El señor Suárez Jiménez sostiene que, en días recientes y en distintos foros, se ha cuestionado por parte del Comi-sionado Electoral del P.N.P., Ledo. Thomas Rivera Schatz, la validez de aquellas papeletas estatales que contienen una marca bajo la insignia del P.I.P. y en las que, además, se incluyó una marca a favor del Ledo. Aníbal Acevedo Vilá como candidato a Gobernador y otra a favor del Ledo. Roberto Prats Palerm como candidato a Comisionado Residente. Señala que el Comisionado Electoral del P.N.P. ha alegado que dichas papeletas son nulas, pues el voto mixto es aquel en el cual se vota bajo la insignia de un partido político y, además, se tiene derecho a votar por un candidato a Gobernador o por un candidato a Comisionado Residente.
El Art. 5.028 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3231, establece que antes de la elección general de 2004, la C.E.E. debía establecer, mediante regla-mento, la forma en que los electores marcarían sus pape-letas con el propósito de consignar en ellas su voto. Según la ley, este método para marcar la papeleta debía ser el más sencillo posible que se ajustara al diseño de la pape-*357leta y permitiese que se pudiese emitir el voto por una candidatura íntegra o mixta.
De acuerdo con ello, el 2 de julio de 2004 la C.E.E. aprobó el Reglamento para las Elecciones Generales y el Escrutinio General de 2004 (Reglamento para las Elecciones Generales). En particular, la Regla 50 de dicho reglamento establece, en lo pertinente, que en las elecciones generales del martes 2 de noviembre de 2004, los electores podían votar de cualquiera de las siguientes formas, a saber:
Voto Mixto: — Cuando el (la) elector(a) ennegrece el óvalo, hace una marca o cruz de cualquier dimensión o forma dentro del cuadrante de la insignia del partido político de su prefe-rencia, y hace, además, una cruz o marca individual dentro del cuadrante donde aparece el nombre de una o más candidatas en las columnas de otros partidos políticos, o candidatas inde-pendientes, o escribe nombres de personas que no figuren como candidatas en la columna de Nominación Directa. (Enfasis suplido.) Reglamento para las Elecciones Generales, pág. 65.
Es decir, y en lo pertinente al asunto ante nuestra consideración, una "Papeleta Mixta” es aquella en la “que el elector vota marcando en la papeleta electoral, individualmente o en combinación con una marca por la insignia de un partido, cualquier combinación de candidatos, sean o no del mismo partido o independientes, o mediante la inclusión de nombres no encasillados en la papeleta”. Art. 1.003 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3003.
Por otro lado, las instrucciones sobre cómo votar mixto contenidas en la Papeleta Electoral Estatal, entregada a los electores el día 2 de noviembre de 2004, expresa, en lo pertinente, que para votar mixto en dicha papeleta
[s]e hace una marca (X) válida debajo de la insignia del par-tido de su preferencia y se hace una marca al lado de otro candidato fuera de la columna de su partido, o escribe el nom-bre de otra persona de su preferencia bajo el cargo correspon-diente, en la última columna de Nominación Directa. Tenga en *358cuenta que sólo puede votar por un (1) candidato a Gobernador y por un (1) candidato a Comisionado Residente. (Enfasis suplido.) Apéndice, pág. 33.
De lo anterior podemos colegir que el voto mixto en esta papeleta está concebido de tal forma que permite que el elector confiera un voto en la insignia de un partido político, y además, vote por un candidato a Gobernador y por un candidato a Comisionado Residente.(2)
De hecho, en lo medios de comunicación del país (perió-dicos, radio, televisión y en la página de internet de la C.E.E., www.ceepur.org) se orientó a los electores respecto a que este tipo de voto era totalmente válido. A manera de ejemplo, el anuncio modelo publicado por la C.E.E. en los periódicos de circulación general del país, del cual toma-mos conocimiento judicial, establecía, en lo pertinente, que:

¿CÓMO VOTO MIXTO?

Si además de votar bajo la insignia de un partido, tienes pre-ferencia por uno o más candidatos de otros partidos para uno o más cargos, o por un candidato independiente, podrás hacer una marca válida en el espacio en blanco que aparece al lado izquierdo del nombre del candidato que prefieras fuera de la columna de tu partido. También puedes votar por otras perso-nas de tu preferencia que no aparezcan como candidatos, es-cribiendo su nombre bajo el cargo correspondiente en la co-lumna de “Nominación Directa”. Ten en cuenta que sólo puedes votar por un candidato para cada cargo, excepto para Senadores de Distrito, que puedes votar por dos (2) candida-tos, porque son dos (2) cargos en cada distrito. Cada voto ex-presamente marcado contará solamente para el candidato marcado y no para el candidato al mismo cargo del partido bajo el cual votas. Si votas por más del número de candidatos a que tienes derecho para cada posición, anulas el voto para esa posición. (Enfasis suplido.) Apéndice, Anejo 2, pág. 2.
En vista de ello, no nos cabe la menor duda de la validez *359de aquel voto mixto en el cual el elector emitió un voto bajo la insignia del P.I.P. y otorgó un voto a favor del Ledo. Aní-bal Acevedo Vilá como candidato a Gobernador y un voto a favor del Ledo. Roberto Prats Palerm como candidato a Co-misionado Residente. La ley electoral, reglamentos y las instrucciones en la Papeleta Electoral Estatal así lo permiten.
El voto mixto, en circunstancias como la de autos, custodia los intereses de aquellos electores que desean que el partido político al que pertenecen quede inscrito con independencia de si sus candidatos a puestos electivos resultan electos o no. Es decir, el voto bajo la insignia de un partido político en la papeleta estatal tiene un valor independiente que no está vinculado con la elección de ningún candidato. El Art. 3.001(1) de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3101(1), establece que:
(1) Se considerará “Partido Principal” todo aquél no coligado que obtuviera en el encasillado correspondiente a su insignia en la papeleta para Gobernador y Comisionado Residente, en la elección general precedente una cantidad no menor de siete (7) por ciento del total de votos depositados para todas las insignias de partidos, o que obtuviera en la papeleta para Go-bernador y Comisionado Residente en la elección precedente una cantidad no menor del tres (3) por ciento del total de pa-peletas íntegras depositadas para todos los partidos; o cuyo candidato a Gobernador obtuviere en la elección general pre-cedente una cantidad no menor de cinco (5) por ciento del total de votos depositados para todos los candidatos a dicho cargo. En el caso de partidos coligados, la determinación de la condi-ción de partido principal se hará individualmente para cada uno de los que componen la coligación requiriéndole la obten-ción del número de votos, antes señalados, marcados para su candidato a Gobernador, para su insignia, o papeleta íntegra que, como partido aparte y separado de los otros, hubiere ocu-pado en la papeleta electoral. (Énfasis suplido.)
Ciertamente lo que aquí resolvemos sobre el voto mixto es cónsono con las disposiciones de la Ley Electoral de Puerto Rico y con los criterios para adjudicar este tipo de voto dispuestos en Regla 81 del Reglamento para las Elec-*360dones Generales. En este sentido se establece en la men-cionada disposición legal que:
Cuando [un] electo [r] que vota mixto hace una marca dentro del cuadrante del nombre de [un] candidato a Gobernado [r] en una columna diferente a la que hizo la marca bajo la insignia del partido político, o escribe un nombre en la columna de nominación directa para gobernado[r]; el ... candidat[o] a gobernado [r] directamente marcado o escrito gana un voto y el ... candidatio] a gobernado[r] que está debajo de la insignia para el cual votó, pierde un voto.
Este mismo criterio aplica para cuando la marca es para [un] candidat[o] a Comisionad [o] Residente diferente al que aparece debajo de la insignia bajo la cual votó. Reglamento para las Elecciones Generales, pág. 97.
De igual forma, el procedimiento para la adjudicación de papeletas mixtas incluido en la Regla 64 del Reglamento para las Elecciones Generales, pág. 81, establece, en lo pertinente, que

[l]as papeletas mixtas de un partido político tienen el efecto de restarle votos a uno o más candidat[o]s del propio partido político. Dichos votos los ganan candidat[o]s de otros partidos políticos, o independientes o candidat[o\s incluidos por el ... electo{r] bajo Nominación Directa. También pueden ganarlos candidat[o]s del mismo partido político en los cargos por acu-mulación cuando es marcada una posición distinta al ... primeria] de dichió\s legisladories].


Se deberá proceder a sumarle un voto a cada candidatio] que lo gane, anotando un palito (“tally”), en el encasillado de los votos ganados para dichió] candidatio], que aparece en el In-forme de Colegio con un símbolo de “más” (+-).


Tan pronto proceda a sumarle un (1) voto al ... candidatio] que lo gana, deberá restarle un (1) voto al... candidatio] que lo perdió, o sea, al ... candidatio] del partido político bajo el cual se votó. Esta resta se hará anotando un palito (“tally”), en el encasillado de los votos perdidos, que es el que aparece con un símbolo de “menos” (-) en el Acta de Escrutinio.

A la luz de lo antes expuesto, podemos concluir que en la papeleta en controversia —donde el elector emitió un voto *361bajo la insignia del P.I.P. y le otorgó, además, un voto a favor del Ledo. Aníbal Acevedo Vilá, como candidato a Go-bernador, y un voto a favor del Ledo. Roberto Prats Palerm, como candidato a Comisionado Residente— el P.I.P. gana un voto para cuantificar como partido principal bajo la fór-mula del 7% “del total de votos depositados para todas las insignias de partidos”, según dispone la Ley Electoral de Puerto Rico. Sin embargo, lo pierden sus candidatos a Go-bernador y a Comisionado Residente, entiéndase, el Ledo. Rubén Berrios Martínez y el Dr. Edwin Irizarry Mora. Dichos votos se les suman a los candidatos del P.P.D. a las referidas posiciones.
Este análisis revela claramente el propósito del elector de evitar el efecto automático dispuesto en la ley para las marcas debajo de las insignias. Optaron por otra alterna-tiva vislumbrada en la propia ley con la intención de man-tener inscrito el P.I.P. y, simultáneamente, votar por unos candidatos de otro partido, en este caso, del P.P.D. Soslayar esa intención sería contrario al esquema electoral puerto-rriqueño que claramente aspira a “contar cada voto en la forma y manera en que sea emitido”. Art. 1.002 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3002.

El esquema descrito pone de manifiesto cómo, tanto el Reglamento de la C.E.E. como el Manual de Procedimientos para las Elecciones Generales de 2004, han establecido un mecanismo uniforme para adjudicar los votos en el escrutinio como en el recuento y cómo tratar las papeletas íntegras, recusadas, mixtas y mixtas recusadas o protestadas. Este mecanismo está predicado en el principio de que todas las papeletas que estén igualmente situadas habrán de recibir el mismo trato y se adjudicarán de la misma manera. De esta forma se evita toda posibilidad de arbitrariedad y de la existencia de estándares divergentes al momento del escrutinio o del recuento, y se garantiza así el derecho al voto del elector.

*362IV
Aunque no se nos ha planteado directamente que los organismos administrativos se hayan negado a tomar las medidas necesarias para acelerar el escrutinio general pa-peleta por papeleta de los votos en las elecciones —a fin de que éste finalice dentro de un período razonable antes de la fecha de ley en que los candidatos electos para los distintos cargos habrán de tomar posesión— ni que dichos organis-mos se hayan negado a proveer las medidas cautelares para la seguridad y limpieza del proceso de recuento, po-demos percibir que existe inseguridad, intranquilidad y desasosiego entre los ciudadanos que se preocupan justifi-cadamente por la integridad del voto depositado por cada elector.
Para traer alguna tranquilidad al Pueblo de Puerto Rico, este Tribunal ordena a la Comisión Estatal de Elec-ciones, organismo oficial integrado por su Presidente y un Comisionado Electoral en representación de cada uno de los partidos políticos principales, para que, conjuntamente con el escrutinio de los votos, comiencen de inmediato con el recuento de éstos.
Al tomar este curso de acción reafirmamos nuestros pro-nunciamientos de hace aproximadamente dos décadas atrás, cuando en P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 217, señalamos que
[e]l país está atravesando momentos de gran dificultad y tensión. En estas trabajosas circunstancias, es imprescindible que se actúe con serenidad y sensatez. Lo vital es que triunfe el pueblo entero de Puerto Rico; que no se reduzca la calidad de su democracia ni se mancille la limpieza de sus procesos electorales; que se respeten escrupulosamente nuestra Cons-titución y nuestras leyes. Hacemos un llamado al país para mantener en toda ocasión la máxima tranquilidad y mesura. (Énfasis suplido.)
*363V
Por los fundamentos expuestos en la opinión que ante-cede, se expide el auto de certificación y resolvemos que es válido aquel voto emitido en la papeleta estatal que con-tiene una cruz bajo una de las insignias de los partidos y una cruz en cada uno de los encasillados correspondientes a los candidatos a los puestos de Gobernador y de Comisio-nado Residente de otros partidos políticos. Resolver lo con-trario implicaría contravenir el ordenamiento electoral de Puerto Rico en menoscabo al derecho constitucional al sufragio.
En conformidad con lo anterior, y en ausencia de otras circunstancias, se ordena a la C.E.E., a su Presidente, Ledo. Aurelio Gracia Morales, a los Comisionados Electo-rales y a todos sus funcionarios, a que cuenten y adjudi-quen como válidas todas las papeletas marcadas de esa forma por los electores. Una vez adjudicadas bajo este mandato, éstas deben ser separadas y debidamente res-guardadas a todos los fines legales pertinentes.
Además, se ordena a la C.E.E., a su Presidente, Ledo. Aurelio Gracia Morales, a los Comisionados Electorales y a todos sus funcionarios, que comiencen de inmediato el re-cuento electoral.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformidad. “Los Jueces Asociados Señores Re-bollo López, Corrada Del Río y Rivera Pérez —a pesar de tener preparadas y listas para ser certificadas sendas opi-niones disidentes, en forma individual— no intervienen y no publican sus ponencias, en esta etapa de los procedi-mientos, en vista de que en el presente caso se ha presen-tado una solicitud de remoción (Notice of Removal) por una de las partes ante la Corte de Distrito Federal para el Dis-trito de Puerto Rico, solicitud de remoción que por man-*364dato expreso de un estatuto federal aplicable a Puerto Rico, a saber, 28 U.S.C.A. sec. 1446(d), ordena la paraliza-ción automática de los procedimientos judiciales al nivel local o estatal, y priva de jurisdicción al foro local. La ac-tuación de la mayoría resulta inútil, inoficiosa y no vinculante. Los Jueces Asociados Señores Rebollo López, Corrada Del Río y Rivera Pérez, sin embargo, se reservan el derecho a publicar sus opiniones disidentes individuales una vez la solicitud de remoción sea resuelta en forma definitiva.”
— O —

(1) Posteriormente, a solicitud de los demandantes y habiéndose presentado el recurso de certificación, el foro de instancia emitió su sentencia por escrito.


 De haber sido otra la intención de los miembros de la Comisión Estatal de Elecciones (C.E.E.), se hubiese dispuesto como advertencia al elector en la papeleta lo siguiente: “Tenga en cuenta que sólo puede votar por un (1) candidato a Goberna-dor o por un (1) candidato a Comisionado Residente.”